ORDER

PER CURIAM.
Raymond L. Wiley appeals his conviction for unlawful use of a weapon in violation of § 571.030, RSMo 19941 for attempted kidnapping in violation of § 564.011, and for armed criminal action under § 571.015, for which he was sentenced to one year, two years and five years, respectively. Having carefully considered the contentions on appeal, we conclude the judgment should be affirmed. A published opinion would lack precedential value. A memorandum as to the reasons for our decision has been furnished to the parties. Rule 30.25(b).

. All statutory references are to Revised Statutes of Missouri 1994, unless otherwise indicated.